MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Nov 30 2020, 9:21 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Chad A. Montgomery                                      Curtis T. Hill, Jr.
Lafayette, Indiana                                      Attorney General of Indiana
                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shane D. Mendoza,                                       November 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-859
        v.                                              Appeal from the Warren Circuit
                                                        Court
State of Indiana,                                       The Honorable Hunter Reece,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        86C01-1804-F2-43



Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020                 Page 1 of 22
      Tavitas, Judge.


                                             Case Summary
[1]   Following convictions by a jury for possession of methamphetamine in excess

      of ten grams, a Level 4 felony; possession of marijuana in excess of ten grams, a

      Class B misdemeanor; and maintaining a common nuisance, a Level 6 felony,

      Shane Mendoza appeals from the denial of his motion to dismiss and motion to

      suppress evidence. We affirm.


                                                     Issue
[2]   The sole issue on appeal is whether the trial court erred in denying Mendoza’s

      motion to dismiss and motion to suppress evidence based on collateral estoppel.


                                                    Facts
[3]   On April 2, 2018, Assistant Police Chief Gene Snoeberger (“Assistant Chief

      Snoeberger”) of the Attica Police Department served an order of protection on

      Mendoza at Mendoza’s Fountain County residence. The order of protection

      prohibited Mendoza’s contact with his ex-girlfriend, C.H., who also resided in

      Fountain County. At approximately 9:45 a.m. on the morning of April 20,

      2018, C.H. emerged from a shower to discover that the gun she kept on her

      nightstand, as well as her gun case and ammunition, were missing. C.H. last

      recalled seeing the items in the house two days earlier. C.H. was also surprised

      to see that the back door to her residence was unlocked. C.H. then saw

      Mendoza, in a black jacket, on her front porch. C.H. called the police.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 2 of 22
[4]   Later that morning, Attica Police Department officers learned that Mendoza

      arrived at his workplace, TMF Inc., at 10 a.m. that day. TMF Inc. is located

      approximately ten minutes from C.H.’s residence in Warren County. Officers

      went to Mendoza’s workplace and observed Mendoza’s 2007 Ford F-150

      pickup truck parked outside TMF. From outside the vehicle, Assistant Chief

      Snoeberger observed a gun trigger lock in the front area and a black jacket and

      an elephant key chain in the truck bed. The elephant key chain in Mendoza’s

      truck bed also held the picture of a young boy. Assistant Chief Snoeberger

      contacted C.H., who advised that her daughter’s key chain—bearing an

      elephant and a child’s photograph—went missing in the same time frame as the

      gun, gun case, and ammunition. The officers arrested Mendoza for invasion of

      privacy; asked him about the location of C.H.’s firearm; and asked permission

      to search the truck. Mendoza denied knowledge of the missing gun and refused

      to consent to a search.


[5]   Later the same day, Assistant Chief Snoeberger assisted in the preparation of an

      application for a search warrant regarding Mendoza’s pickup truck, which was

      still located in Warren County, as well as Mendoza’s Fountain County

      residence. See Mendoza’s App. Vol. II p. 67 (Assistant Chief Snoeberger’s

      testimony that “we didn’t know if [Mendoza] had returned there and placed

      anything there”). Pursuant to the search warrant application, the police were

      seeking evidence of theft regarding C.H.’s Glock Model 42 .380 caliber

      handgun, a gun case, and two boxes of ammunition.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 3 of 22
[6]   The Fountain Circuit Court approved the search warrant for both Mendoza’s

      residence and vehicle, and Assistant Chief Snoeberger executed the warrant and

      searched Mendoza’s vehicle in Warren County that same day. Deputy Pruett 1

      of the Warren County Sheriff’s Department executed the warrant as to

      Mendoza’s home in Fountain County. Both searches yielded evidence of

      illegal drug activity. Most pertinently, the search of Mendoza’s pickup truck in

      Warren County yielded a set of digital scales in the driver’s side door as well as

      a wooden box that held a clear baggie containing thirty grams of marijuana; a

      clear baggie containing twenty-nine grams of methamphetamine; and two

      empty plastic baggies. During the search of the truck, Chief Snoeberger

      removed and searched a manila envelope and an eyeglasses case found in the

      glove compartment. C.H.’s missing gun, gun case, and ammunition were not

      found in the truck.


[7]   The search of Mendoza’s Fountain County residence yielded a baggie of green

      plant material; a metal pipe with residue; and a grinder. Investigators also

      seized a 20-gauge shotgun; a .357 revolver in a gun case; a .40 caliber semi-

      automatic handgun; ammunition; and a storage container for ammunition from

      Mendoza’s residence.


[8]   On April 24, 2018, the State charged Mendoza in Warren County in Cause

      86C01-1804-F4-43 (“Warren County Cause”) with dealing in




      1
          Deputy Pruett’s first name is not listed in the record.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 4 of 22
       methamphetamine, a Level 2 felony; possession of methamphetamine, a Level

       3 felony; and possession of marijuana, a Class B misdemeanor. The Warren

       County charges stemmed from evidence that was recovered from Mendoza’s

       vehicle pursuant to the execution of the Fountain County search warrant.


[9]    On April 26, 2018, the State charged Mendoza in Fountain County under

       Cause Number 23C01-1804-F6-195 (“Fountain County Cause”) with invasion

       of privacy, a Level 6 felony; unlawful possession of a firearm by a domestic

       batterer, a Class A misdemeanor; possession of marijuana, a Class B

       misdemeanor; and possession of paraphernalia, a Class C misdemeanor.


[10]   On September 14, 2018, Mendoza filed a motion in the Fountain County Cause

       to suppress the evidence seized from his house and vehicle. Mendoza’s App.

       Vol. II pp. 48-49. Mendoza argued, in part, that the search of his premises and

       vehicle exceeded the scope of the search warrant in violation of the Fourth

       Amendment to the United States Constitution and was unreasonable in

       violation of Article 1, Section 11 of the Indiana Constitution. Mendoza also

       argued that the officers should have sought another search warrant before

       searching the truck for drugs.


[11]   The Fountain Circuit Court conducted a suppression hearing on September 24,

       2018. At the suppression hearing, Chief Snoeberger testified that seeing the

       black jacket and the elephant key chain in Mendoza’s truck lent credibility to

       C.H.’s police report. Chief Snoeberger also testified that: (1) he could

       “probably” have determined by touch that the manila envelope found in the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 5 of 22
       truck did not contain bullets or a gun, id. at 21; (2) the gun, outside its case,

       might have fit inside the wooden box, along with C.H.’s ammunition; (3) he

       examined the lining of Mendoza’s jacket pocket for the gun and bullets; and (4)

       once he found the drugs, he expanded his search to look for additional drugs.


[12]   On October 28, 2018, the Fountain Circuit Court denied Mendoza’s motion to

       suppress evidence seized from his residence but granted Mendoza’s motion to

       suppress evidence regarding evidence seized from his vehicle. In its order, the

       Fountain Circuit Court found, in pertinent part, as follows:


                7. Next, [Mendoza] argues that the officers in executing the
                search warrant, exceed[ed] the scope of the warrant thereby
                violating his Fourth Amendment rights. [Snoeberger] testified
                after securing the search warrant he searched the glove box of the
                truck, a place he expected the gun, case or ammunition might be
                kept. While searching he found a manila envelope which
                without opening he could tell did not have the gun, case or
                ammunition in it. He opened it anyway at which time he
                discovered illegal drugs and paraphernalia. Also in the truck he
                discovered a wooden box with [sic] was too small for the gun
                [case 2] but could have contained the ammunition. Upon opening
                the box, he also discovered either drugs or paraphernalia. Upon
                discovery of these items, he did not stop the search to request an
                additional search warrant but rather kept searching for more
                illegal drugs and paraphernalia and the missing items. None of
                the items listed in the search warrant were ever recovered in the




       2
         The trial court subsequently clarified that Assistant Chief Snoeberger actually testified that the wooden box
       was too small to contain C.H.’s gun case and was possibly large enough to hold the missing gun. See Tr. Vol
       II p. 93.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020                   Page 6 of 22
               truck. The items found were not inadvertently located but
               searched for. Nor were they in plain view.


               8. At this point, by continuing to look for drugs the officer
               exceeded the scope of the search warrant. He should have
               stopped the search and applied for an additional search warrant
               based on his findings. There is no evidence that the passage of
               time to secure a second search warrant would have hampered the
               investigation as to the items missing or the drugs now searched
               for by the officer in the truck. The continued search violated
               [Mendoza]’s Fourth Amendment rights.


                                                    *****


               10. Defendant’s Motion to Suppress is granted as to the items
               recovered during the search of the 2007 Ford F150 belonging to
               the Defendant. Defendant’s Motion to Suppress as to the items
               recovered during the search of [Mendoza’s residence] is denied.


       Mendoza’s App. Vol. II pp. 86-87 (citations omitted). The Fountain Circuit

       Court denied the Fountain County Prosecutor’s subsequent motion to correct

       error on December 3, 2018.


[13]   On December 17, 2018, Mendoza pleaded guilty in the Fountain County

       Cause, and the trial court entered judgment of conviction. Mendoza pleaded

       guilty to invasion of privacy and possession of a firearm by a domestic batterer

       and was sentenced to 545 days executed in the Department of Correction.


[14]   On March 15, 2019, Mendoza filed a motion to dismiss all pending Warren

       County charges. In the alternative, Mendoza moved to suppress the evidence

       that was seized from his vehicle pursuant to the search warrant. In this motion
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 7 of 22
       to dismiss/suppress, Mendoza argued that, based on the Fountain County trial

       court’s partial grant of his motion to suppress evidence, the Warren County

       prosecutor was collaterally estopped from arguing that the search of Mendoza’s

       vehicle was proper. On April 16, 2019, the Warren County trial court (“the

       trial court”) conducted a hearing on the motion to dismiss/suppress.


[15]   In its ensuing May 8, 2019 order, the trial court denied the motion to

       dismiss/suppress on the following grounds:


               The Court now finds there was not “a full and fair opportunity to
               litigate” the suppression issue impacting the Warren County
               Prosecutor’s Office case, because that office did not have fair
               notice and there is no evidence that the Fountain County
               Prosecutor or Court were aware[ ] the Warren Circuit Court
               criminal case was clearly in issue before the Court at the time of
               the hearing. Additionally, the Warren County Prosecutor was
               not timely notified of the adverse decision, so it may seek
               appellate review before expiration thereof, although this factor
               alone was not dispositive. Under all of the circumstances of this
               case, it would be unduly prejudicial to the State, i.e. Warren
               County Prosecutor, to foreclose its opportunity to heard [sic] on
               the suppression of its evidence and the motion must be denied.


       Mendoza’s App. Vol. II p. 94. The trial court, thus, concluded that collateral

       estoppel did not preclude the Warren County prosecutor from challenging

       Fountain County’s ruling on Mendoza’s motion to suppress evidence.


[16]   On May 14, 2019, Mendoza filed a motion to correct error, wherein he

       tendered additional evidence to support his contentions that: (1) the Warren

       County Prosecutor had actual notice of Mendoza’s motion to suppress

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 8 of 22
       challenge in Fountain County; (2) the Warren County prosecutor had ample

       time to intervene or appeal; and (3) the Fountain County Prosecutor was aware

       that he would be defending the Warren County search. The Warren County

       Prosecutor filed a response on May 29, 2019.


[17]   On June 19, 2019, the Warren County trial court denied Mendoza’s motion to

       correct error and found, in part, as follows:


               [Mendoza’s] additional evidence does not show that the Warren
               County Prosecutor was aware that the Motion to Suppress had
               been filed and the only day in Court would have to come from
               that hearing. The communications seem to suggest, in fact, that
               there was belief that, if the Motion was even filed, further
               motions would be filed and litigated in the Warren Circuit Court,
               but these all appear to have occurred before the motion was filed.
               The communications are ambiguous. While Defendant shows
               courtesy copy of the suppression order that was sent by email to
               the Warren County Prosecutor, despite the two being in active
               communications, there is no evidence to suggest a similar email
               was sent to alert the Warren County Prosecutor his evidence
               would be challenged in a foreign jurisdiction . . . .[n]ow an easy
               practice with the advancements of e-filing in Indiana.


               During this suppression hearing, the Fountain County Prosecutor
               called Officer Gene Sno[e]berger, who performed the searches.
               On direct examination, approximately 62 questions were asked
               of this witness, but only cursory questions dealt with the actual
               search in Warren County. There was no actual direct
               examination as to the scope and methodology of the search
               leading to the discovery of those alleged controlled substances
               found in the Warren County search, which were irrelevant to the
               Fountain County case. Then, after vigorous cross examination
               by the Defense Counsel on all aspects of the investigation leading
               to the issuance of the Search Warrant, the search in Fountain
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 9 of 22
               County and the search in Warren County, the Fountain County
               Prosecutor’s re-direct included just two additional questions with
               [respect to] the Warren County Search. Perhaps, if the Warren
               County Prosecutor was clearly aware that his evidence was being
               challenged in those proceedings, by that Motion, the case would
               have involved more than two questions or at least an opportunity
               to do so, so the issue could be fully litigated. The Court cannot
               conclude this amounts to a full and fair opportunity to litigate.
               As to the appeal issue, the Court noted in its original opinion that
               whether or not the Warren County Prosecutor had an
               opportunity to appeal, was not determinative to the Court. The
               law requires “a full and fair opportunity to litigate”, not just to
               appeal the results of the litigation, though it does appear
               [Mendoza] made a good faith effort to notify the Warren County
               Prosecutor of the results.


       Mendoza’s App. Vol. II pp. 118-19 (internal citation omitted).


[18]   On June 25, 2019, Mendoza filed another motion to suppress evidence in

       Warren County, wherein he challenged the validity of the Fountain County

       search warrant and the search of his vehicle in Warren County. The trial court

       conducted a hearing on Mendoza’s second motion to suppress evidence on

       August 22, 2019. On September 10, 2019, the trial court entered an order on

       Mendoza’s second motion to suppress and found, in pertinent part, that “it was

       not reasonable to search [the manila envelope and the glasses case] for the items

       in the search warrant, once [Assistant Chief Snoeberger] determined they could

       not contain the items to be searched for, based upon his touch and their visual

       appearance.” Mendoza’s App. Vol. II p. 134. The trial court denied

       Mendoza’s motion to suppress regarding the marijuana and methamphetamine

       recovered from the wooden box and the digital scales found in the door

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 10 of 22
       compartment. The trial court, however, found that the discovery of the drugs

       and digital scale did not authorize the police to exceed the scope of the search

       warrant by searching containers, by searching the manila envelope and the

       glasses case, which could not have contained the designated items to be seized

       pursuant to the search warrant. The trial court, thus, granted Mendoza’s

       motion to suppress all evidence that was seized after the police searched the

       manila envelope and glasses case.


[19]   On June 21, 2019, and on September 10, 2019, Mendoza moved for leave to

       certify the Warren County trial court’s orders denying his motion to

       dismiss/suppress, his motion to correct error, and his second motion to

       suppress (“the Orders”) for interlocutory appeal, which the trial court granted

       on September 17, 2019. On October 18, 2019, this Court denied Mendoza’s

       motion to accept jurisdiction of interlocutory appeal.


[20]   A jury tried Mendoza in the Warren County Cause on February 26, 2020. The

       jury found Mendoza not guilty of dealing in methamphetamine, a Level 2

       felony; guilty of possession of methamphetamine, a Level 4 felony; guilty of

       possession of marijuana, a Class B misdemeanor; and guilty of maintaining a

       common nuisance, a Level 6 felony. The trial court sentenced Mendoza to

       4,015 days in the Department of Correction, with 2,920 days executed and

       1,095 days suspended to probation. The trial court ordered Mendoza’s

       sentence to be served concurrently with Mendoza’s sentence in the Fountain

       County Cause. Mendoza now appeals from the Warren County Court’s denial

       of his motion to dismiss/suppress.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 11 of 22
                                                   Analysis
[21]   Mendoza argues that the trial court erred in determining that the State was not

       collaterally estopped from re-litigating the issue of the propriety of the vehicle

       search. “Our standard of review for the denial of a motion to suppress evidence

       is similar to other sufficiency issues.” Perez-Grahovac v. State, 894 N.E.2d 578,

       583 (Ind. Ct. App. 2008) (quoting Gooch v. State, 834 N.E.2d 1052, 1053 (Ind.

       Ct. App. 2005), trans. denied). “We determine whether substantial evidence of

       probative value exists to support the trial court’s denial of the motion.” Id. We

       will not reweigh the evidence and will only consider the evidence most

       favorable to the trial court’s ruling along with any uncontroverted evidence to

       the contrary. Id. “‘[O]nce the State has obtained a magistrate’s determination

       of probable cause, a presumption of validity obtains.’” Id. (quoting Stephenson v.

       State, 796 N.E.2d 811, 814 (Ind. Ct. App. 2003)) (quotation omitted). Where

       there is a presumption that the search warrant is valid, the defendant bears the

       burden to rebut the presumption. Id.


[22]   We will only reverse a trial court’s decision regarding the use of collateral

       estoppel for an abuse of discretion. Jennings v. State, 714 N.E.2d 730, 732 (Ind.

       Ct. App. 1999), trans. denied. “Generally, collateral estoppel, also known as

       ‘issue preclusion,’ operates to bar relitigation of an issue or fact where the issue

       or fact was adjudicated in a former suit and the same issue or fact is presented

       in a subsequent suit.” Perez-Grahovac v. State, 894 N.E.2d at 584.


               Collateral estoppel can be used either offensively or defensively
               depending upon how a party asserts the prior judgment.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 12 of 22
                Offensive collateral estoppel characterizes those situations where
                the plaintiff seeks to foreclose the defendant from litigating an
                issue the defendant had previously litigated unsuccessfully in an
                action with another party. Defensive collateral estoppel describes
                those instances where the defendant seeks to prevent a plaintiff
                from asserting a claim that the plaintiff previously asserted and
                lost against another defendant.
Id. (citations omitted). 3


                                    I. Collateral Estoppel Two-Part Test

[23]   Mendoza seeks to employ defensive collateral estoppel to preclude the State

       from relitigating the propriety of the Warren County vehicle search. The

       principal consideration with the defensive use of collateral estoppel is whether

       the party against whom the prior judgment is pleaded had a full and fair

       opportunity to litigate the issue and whether it would otherwise be unfair under

       the circumstances to permit the use of collateral estoppel. Perez-Grahovac, 894
N.E.2d at 584; see Reid, 719 N.E.2d at 456-57.


[24]   To determine whether collateral estoppel applies in a particular case, we first

       determine what issue or fact was decided by the first judgment; and second, we




       3
         “Indiana no longer requires that the person taking advantage of the prior adjudication would
       have also been bound had the prior judgment been decided differently (‘mutuality of estoppel’) or
       that the party to be bound by the prior adjudication be the same as or in privity with the party in
       the prior action (‘identity of parties’).” Jennings, 714 N.E.2d at 732. “[B]ecause a stranger to a
       prior litigation may now invoke the doctrine, the use is referred to as ‘nonmutual collateral
       estoppel.’” Perez-Grahovac, 894 N.E.2d at 584 (quoting Reid, 719 N.E.2d at 455).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020                 Page 13 of 22
       examine how that determination bears on the subsequent action. Reid, 719
N.E.2d at 457. Application of the two-part test requires the court to examine:


               the record of the prior proceeding, including the pleadings,
               evidence, charge and any other relevant matters. The court must
               then decide whether a reasonable jury could have based its
               verdict upon any factor other than the factor of which the
               defendant seeks to foreclose consideration. If the jury could have
               based its decision on another factor, then collateral estoppel does
               not bar relitigation.
Id.


[25]   Mendoza relies heavily upon Jennings in support of his claim. Jennings is

       instructive, albeit not precisely on-point. In Jennings, after a traffic stop of a

       vehicle driven by Jennings, a police officer asked Jennings, his male passenger,

       Pryor, and his female passenger, Lehr, to exit the vehicle. The officer sought

       and received permission to search Lehr’s purse and saw Lehr surreptitiously

       concealing a package containing methamphetamine. The officer then sought

       and received Jennings’ permission to search his vehicle. The initial search of

       the vehicle yielded marijuana, and a drug dog alerted to the possible presence of

       additional contraband in the dashboard. The police obtained a warrant to

       dismantle and search the dashboard, which revealed, among other things, three

       bags of methamphetamine.


[26]   The State charged Jennings with drug offenses in Warrick County Circuit Court

       (“Circuit Court”), and also charged Pryor in Warrick County Superior Court

       (“Superior Court”). Pryor and Jennings filed motions to suppress evidence. As

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 14 of 22
       to Pryor, the Superior Court found that: (1) the search of Lehr’s purse

       “exceeded any necessary safety search for weapons” and suppressed evidence

       seized from that search; and (2) the evidence seized following the search of

       Jennings’ vehicle was improper fruit of the poisonous tree because it stemmed

       from the improper purse search. Jennings, 714 N.E.2d at 733. Thus, the

       Superior Court suppressed all evidence from the searches. As a result, the State

       dismissed all charges against Pryor.


[27]   On Jennings’ motion to suppress evidence, he argued that, based on the

       Superior Court’s grant of Pryor’s motion to suppress the same evidence, “the

       State was estopped from relying upon those same searches and using the seized

       evidence against Jennings [before the] Circuit Court.” Id. Notably, the State

       stipulated that it had a full and fair opportunity to litigate suppression issues

       regarding the propriety of the searches in the Pryor matter before the Superior

       Court. Nonetheless, the Circuit Court denied Jennings’ motion to suppress.


[28]   On appeal, this Court employed the two-step collateral estoppel test and

       reversed and remanded. Regarding the first step—determining what issue or

       fact was decided by the first judgment—this Court found that the issue

       determined by the Superior Court was the propriety of the search of Lehr’s

       purse. Regarding the second step of the test—examining the effect of the

       Superior Court’s determination on the Circuit Court matter—this Court found

       that the Superior Court’s determination had “direct bear[ing] upon Jennings’

       case” before the Circuit Court because: (1) both matters involved the same

       search; (2) the State produced no new evidence regarding the validity of the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 15 of 22
       search and did not appeal the ruling in the Pryor matter; and (3) Pryor and

       Jennings challenged the evidence on identical grounds. This Court, thus, found

       that the State was collaterally estopped from relitigating the propriety of the

       purse search and from using the seized evidence.


[29]   In the instant matter, regarding the first part of the collateral estoppel test—

       determining what issue or fact was decided by the first judgment—the record 4

       reveals that the Fountain County court determined the propriety of the searches

       of Mendoza’s Fountain County residence and Mendoza’s truck in Warren

       County. The Fountain County Court entered an order suppressing the

       evidence located in the vehicle parked in Warren County.


[30]   The Fountain County Court issued the search warrant “in conjunction with an

       on-going burglary and invasion of privacy investigation in [ ]Fountain County”

       for the Fountain County residence and the vehicle in Warren County. See

       Mendoza’s App. Vol. II p. 133. The search of Mendoza’s Fountain County

       residence yielded three firearms, marijuana, and a grinder; consequently, the

       State charged Mendoza with invasion of privacy, a Level 6 felony; unlawful

       possession of a firearm by a domestic batterer, a Class A misdemeanor;

       possession of marijuana, a Class B misdemeanor; and possession of

       paraphernalia, a Class C misdemeanor, in Fountain County.




       4
         See Mendoza’s App. Vol. II pp. 48-49 (Mendoza’s Fountain County motion to suppress); see also id. at 50-83
       (transcript of Fountain County suppression hearing); id. at 84-87 (Fountain County order granting
       Mendoza’s motion to suppress).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020               Page 16 of 22
[31]   Similarly, the search of Mendoza’s vehicle in Warren County, pursuant to the

       search warrant, yielded marijuana and methamphetamine evidence. The State

       subsequently charged Mendoza with dealing in methamphetamine, a Level 2

       felony; possession of methamphetamine, a Level 3 felony; and possession of

       marijuana, a Class B misdemeanor, in Warren County.


[32]   Next, we turn to the second step of the test. We, thus, examine the effect of the

       Fountain County court’s determination on the Warren County Cause and

       consider whether the Fountain County Court could have based its decision on

       any factor other than that which Mendoza seeks to foreclose from

       consideration. We find that such is the case here. The Fountain County

       charges related to those facts/issues arising from the search of Mendoza’s

       Fountain County residence, which differ from the facts/issues involved in the

       Warren County search of Mendoza’s vehicle. The evidence seized from the

       vehicle search had no relevance to the charges in Warren County. It is,

       therefore, probable that the Fountain County Court based its decision regarding

       the propriety of the Fountain County search on a factor other than the factor

       that Mendoza now seeks to foreclose from consideration before the Warren

       County Court. See Reid, 719 N.E.2d at 457. The Fountain County Prosecutor

       was concerned with the propriety of the search of Mendoza’s Fountain County

       residence, not the propriety of the search of the vehicle, which was not relevant

       to the charges filed in Fountain County.


[33]   For the foregoing reasons, we conclude that the Fountain County Court could

       have based its decision regarding the propriety of the Fountain County search

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 17 of 22
       on a different factor than that which Mendoza seeks to foreclose from

       consideration in the Warren County Cause; thus, the circumstances before us

       do not survive the second part of the collateral estoppel test. Accordingly,

       collateral estoppel does not prevent the Warren County Court from issuing an

       independent decision regarding the admissibility of evidence seized during the

       vehicle search.


                               II. Full and Fair Opportunity to Litigate

[34]   Our inquiry does not stop there. We must also consider “whether the party

       against whom the prior judgment is pl[ead]ed had a full and fair opportunity to

       litigate the issue and whether it would otherwise be unfair under the

       circumstances to permit the use of collateral estoppel.” See Perez-Grahovac, 894
N.E.2d at 584 (quoting Jennings, 714 N.E.2d at 732).


[35]   Mendoza argues that the State is collaterally estopped from challenging the

       propriety of the vehicle search because the State, “through the Fountain County

       Prosecutor”: (1) “vigorously litigated”; (2) “had no restrictions or limitations

       placed on it”; (3) had a full and fair opportunity to litigate . . . the Warren

       County [vehicle] search in the Fountain County case”; (4) “failed to timely

       appeal the order” and “wants another opportunity to get a different result on

       the exact same issue.” Mendoza’s App. Vol. II p. 30. We cannot agree.


[36]   The record from the Fountain County suppression hearing reveals that

       Fountain County Prosecutor Daniel Askren’s questions were largely confined

       to the Fountain County-based events that preceded the application for,


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 18 of 22
issuance, and execution of the search warrant. The charges in Fountain County

were based on evidence found and facts that occurred in Fountain County.

Accordingly, because the Fountain County Prosecutor lacked the incentive to

delve into the particulars of the Warren County vehicle search, the Fountain

County Prosecutor’s direct examination of Assistant Chief Snoeberger

regarding the vehicle search consisted entirely of the following:


        Q: And did you conduct a search of the vehicle?


        A: We did. And what, if anything, was found? Do you recall?


        A: Inside the vehicle we located a wooden box that contained
        green plant material that was field tested to show . . . it was
        marijuana. There was a baggie that contained a substantial
        amount of white crystal like substance that was field tested
        positive as methamphetamine. There was a torch and plastic
        baggies, scale, digital scale, and the gun lock that we had seen
        from outside the vehicle. No firearm or ammunition was located
        inside the truck.


Mendoza’s App. Vol. II pp. 12-13. The Fountain County Prosecutor did not

inquire about Assistant Chief Snoeberger’s approach to searching Mendoza’s

vehicle including the order in which areas of the vehicle (or items therein) were

searched; the justification for searching certain areas or items; or the

methodology for conducting the vehicle search as it was conducted. After

defense counsel’s vigorous examination regarding the vehicle search, the

Fountain County Prosecutor only posed a few questions regarding the vehicle

search on re-direct.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 19 of 22
[37]   The record also includes Warren County Prosecutor Larson’s response to

       Mendoza’s second motion to correct error in Warren County wherein Larson

       maintains that he: (1) “never understood that [Mendoza] intended to litigate

       Warren County issues relating to the Warren County case during the hearing

       conducted in the Fountain County case”; (2) “belie[ved] and underst[ood]” that

       the Fountain County Court’s decision would not be binding as to the Warren

       County case; and (3) surmised from defense counsel’s intention to file a

       separate motion to suppress in Warren County and inquiry regarding the

       continued availability of a Warren County plea offer that Warren County issues

       would be litigated separately from Fountain County issues. Id. at 113.

       Additionally, Warren County Prosecutor Larson argued:


               8. [T]he Motion to Suppress filed in Fountain County does not
               set forth the Warren County Caption or Cause Number, does not
               reference the charges pending in Warren County, and does not
               list the Warren County Prosecutor in the certificate of service.
               The absence of these supports the notion that Defense Counsel
               wanted to keep the cases (counties) separate to protect his plea
               offer in Warren County. Defense Counsel did nothing to put the
               Warren County Prosecutor’s Office on notice that he intended to
               litigate a binding result for the Warren County case. . . .


                                                    *****


               11. Counsel for Defendant did not file his Motion to
               Dismiss/Motion to Suppress Evidence in the Warren County
               case until March 15, 2019, more than four and one-half months
               after the ruling in the Fountain County case and well after the
               time for appealing the Fountain County ruling had passed.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 20 of 22
Id. at 114-15 (emphasis in original); see id. at 116-17 (Larson averring that

       defense counsel did not give Warren County notice of the date or time of the

       Fountain County suppression hearing; the Fountain and Warren County

       prosecutors “did not discuss, strategize or work in concert . . . in preparation”

       for the Fountain County proceedings; Warren County did not receive the

       customary e-filing notice of the Fountain County suppression hearing and did

       not appeal the Fountain County Court’s ruling regarding the vehicle search).


[38]   After close review of the underlying record, we conclude that the Warren

       County Court did not err in refusing to apply the doctrine of collateral estoppel.

       The vehicle search was not fully litigated in Fountain County, and the evidence

       seized pursuant to the vehicle search had no bearing on the Fountain County

       prosecution. For these reasons, the record supports the finding that the Warren

       County Prosecutor lacked a full and fair opportunity to litigate suppression

       issues before the Fountain County Court and, thus, should not be precluded

       from presenting argument regarding the propriety of the vehicle search in the

       Warren County Cause.


                                                Conclusion
[39]   The Warren County Court did not err in declining to apply the doctrine of

       defensive collateral estoppel because the Warren County Prosecutor lacked a

       full and fair opportunity to litigate suppression issues before the Fountain

       County Court. The Fountain County Court’s order suppressing evidence

       seized from the vehicle is not binding upon the Warren County Court. We

       affirm.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 21 of 22
[40]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-859 | November 30, 2020   Page 22 of 22